THE STATE OF SOUTH CAROLINA
                          In The Supreme Court

              In the Matter of William Thomas Moody

              Appellate Case No. 2020-000171


                               Opinion No. 27961
                   Submitted March 11, 2020 – Filed April 8, 2020


                             RESTITUTION ORDERED


              John S. Nichols, Disciplinary Counsel, and Sabrina C.
              Todd, Senior Assistant Disciplinary Counsel, both of
              Columbia, for the Office of Disciplinary Counsel.

              William Thomas Moody, of Pawleys Island, pro se.



PER CURIAM: In this attorney disciplinary matter, Respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (the Agreement) pursuant to Rule 21, RLDE, Rule 413, SCACR.1 In the
Agreement, Respondent admits misconduct, consents to an order imposing
restitution, and consents to payment of the costs incurred in the investigation and
prosecution of this matter by ODC and the Commission on Lawyer Conduct (the
Commission). We accept the Agreement, order Respondent to pay $7,644.50 in
restitution, and order Respondent to pay the costs incurred in the investigation and
prosecution of this matter. The facts, as set forth in the Agreement, are as follows:




1
 The Court disbarred Respondent in 2014. In re Moody, 410 S.C. 334, 764 S.E.2d 519 (2014).
The conduct in this matter occurred prior to his disbarment and was not the subject of
Respondent's disbarment.
                                             Facts

With the assistance of a previous attorney, Complainants L.B., V.B., and R.P. (the
Complainants) filed a civil action against several defendants in connection with a
residential building lot on which they hoped to build a home. In late 2010,
Respondent began representing the Complainants in the matter and remained their
counsel through trial in April 2013.

When Respondent first began representing the Complainants, he accepted a $5,000
deposit, which he placed in his firm's trust account. Over several months,
Respondent issued invoices to the Complainants and paid these invoices from the
Complainants' trust account funds. In the final two years of the representation, the
Complaints paid Respondent as he invoiced them for work already performed. A
month before trial, Respondent issued an invoice to the Complainants that included
an unpaid prior balance of $644.50, in addition to new charges. No particular
invoices were identified as unpaid. In fact, the Complainants had paid all prior
invoices, including the two most recent invoices, the sums of which totaled
$644.50. The Complainants did not notice the discrepancy and paid the new
invoice in full as requested.

The Complainants accepted a $15,000 settlement offer during trial. Respondent
paid his firm for his final invoice from the settlement proceeds, but failed to give
the Complainants credit for a $3,000 payment made shortly before trial that should
have been reflected on the final invoice.

Respondent also issued a $4,000 check to a construction company from the
settlement proceeds. The construction company did not perform any work for the
Complainants or in relation to their legal matter. A copy of a canceled check
shows the preprinted memo line was marked through and the name of another
client (Client B), from whom Respondent had misappropriated trust account funds,
was handwritten in the memo section.2 The construction company had performed
work for Client B. Respondent did not restore the $4,000 improperly disbursed
from the Complainants' trust account funds.




2
 The Court's 2014 opinion disbarring Respondent refers to this client as "Client B." In re
Moody, 410 S.C. at 336, 764 S.E.2d at 520.
                                       Law

Respondent admits that by failing to properly credit the Complainants for their
payment of the two prior invoices totaling $644.50, and by then billing for and
accepting payment for those invoices a second time, he charged and collected
unreasonable fees in violation of Rule 1.5(a), RPC, Rule 407, SCACR (fees).
Respondent also admits he violated Rule 1.5(a), RPC, when he failed to give the
Complainants credit for their final $3,000 payment made prior to trial. Respondent
further admits that by disbursing $4,000 to Client B from the Complainants' trust
account funds, he violated Rules 1.15(d) and (g), RPC, Rule 407, SCACR
(safekeeping client property).

Respondent also admits his conduct constitutes grounds for discipline under Rule
7(a)(1), RLDE, Rule 413, SCACR (violating or attempting to violate the Rules of
Professional Conduct).

                                    Conclusion

We find Respondent's misconduct warrants the payment of restitution to the
Complainants. See Rule 7(b)(5), RLDE, Rule 413, SCACR (allowing the sanction
of "restitution to persons financially injured, [and] repayment of unearned or
inequitable attorney's fees or costs advanced by the client"). Accordingly, we
accept the Agreement and order Respondent to pay $7,644.50 in restitution to the
Complainants. Additionally, within thirty (30) days of the date of this opinion,
Respondent shall pay the costs incurred in the investigation and prosecution of this
matter by ODC and the Commission or enter into a reasonable payment plan with
the Commission to pay the same.


RESTITUTION ORDERED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.